Case 6:20-cv-00325-WWB-LRH Document 12 Filed 04/08/20 Page 1 of 2 PageID 60



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 TIM FOOTE,

                Plaintiff,
         v.                                            CASE NO.: 6:20-cv-00325-WWB-LRH

 F.H. CANN & ASSOCIATES, INC.,

             Defendant.
 ____________________________________/


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that John M. Marees, II, Esq. of Messer Strickler, Ltd. enters his

appearance as counsel for Defendant F.H. Cann & Associates, Inc. in this matter and requests

service of all notices, pleadings, and other papers filed and/or served in this case.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.

                               By:     /s/ John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES, II, ESQUIRE
                                       FL Bar No. 0069879
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       jmarees@messerstrickler.com
                                       Counsel for Defendant

Dated: April 8, 2020




                                                  1
Case 6:20-cv-00325-WWB-LRH Document 12 Filed 04/08/20 Page 2 of 2 PageID 61



                               CERTIFICATE OF SERVICE

       I certify that on April 8, 2020, a true copy of the foregoing document was served as

follows:

 Via U.S. MAIL and EMAIL:
 Tim Foote
 3208-C East Colonial Drive, Unit 159
 Orlando, FL 32803
 withoutrecourse@protonmail.com
 Pro Se Plaintiff


                                     MESSER STRICKLER, LTD.

                             By:     /s/ John M. Marees, II
                                     LAUREN M. BURNETTE, ESQUIRE
                                     FL Bar No. 0120079
                                     JOHN M. MAREES, II, ESQUIRE
                                     FL Bar No. 0069879
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     jmarees@messerstrickler.com
                                     Counsel for Defendant

Dated: April 8, 2020




                                               2
